Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior arts of records are Farrell et al., US Publication Number: 2008/0046356 and Renton et al., US Patent Number: 8,200,568 B2.  Farrell et al. teaches controlling markets during a stop loss.  The system monitors trading that takes place as a result of the cascading triggering of conditional orders. When an order is executed beyond a predetermined price threshold, an instrument may be flagged, allowing matching to take place only at or within the predetermined price threshold.
Renton et al. teaches an offer for a particular market is received from a market maker, at an offer price. A bid for the same instrument is received from another market maker at a bid price which is higher than or equal to offer price and the offer price is automatically increased to a price higher than the bid price.
In regard to claim 1, the closest prior arts of record when taken either individually or in combination with other prior arts do not to teach or disclose the subject matter of initializing, by the one or more processors, an initial interval comprising an initial upper price limit and an initial lower price limit based on one or more configuration parameters, said one or more configuration parameters stored in a configuration parameter store that is accessible by the one or more processors; monitoring, by the one or more processors, market information of a trading market during the initial interval, wherein the market information comprises an indicative market price; detecting, by the one or more processors, a change in the market information that is indicative of the price cascade, wherein said change comprises a value of a gap between the indicative market price and at least one of the initial upper price limit and the initial lower price limit; engaging, by the one or more processors, the spiking price limit mechanism; applying, by the spiking price limit mechanism, a breaking motion in a direction of the price cascade by: adjusting at least one of the initial upper price limit and the initial lower price limit such that the value of the gap in the direction of the price cascade is smaller than the value of the gap in a direction opposite that of the price cascade, wherein the one or more configuration parameters automatically control a rate at which the price cascade is electronically slowed down; continually monitoring, by the one or more processors, the market information and adjusting a first limit to incrementally reduce the value of the gap in the direction of the price cascade each time the indicative market price is detected as hitting said first limit among the initial upper price limit and the initial lower price limit; and disengaging the spiking price limit mechanism once the one or more processors determine that the value of the gap in the direction of the price cascade reaches zero and the indicative market price is detected as reaching a second limit among the initial upper price limit and the initial lower price limit.
In regard to claim 14, the closest prior arts of record when taken either individually or in combination with other prior arts do not to teach or disclose the subject matter of define a spiking price limit mechanism; initialize an initial interval comprising an initial upper price limit and an initial lower price limit based on one or more configuration parameters, said one or more configuration parameters stored in a configuration parameter store that is accessible by the one or more processors; monitor market information of a trading market during the initial interval, wherein the market information comprises an indicative market price; 4 EAST\190985944.3detect a change in the market information that is indicative of the price cascade, wherein said change comprises a value of a gap between the indicative market price and at least one of the initial upper price limit and the initial lower price limit; engage the spiking price limit mechanism; apply a breaking motion in a direction of the price cascade by: adjusting at least one of the initial upper price limit and the initial lower price limit such that the value of the gap in the direction of the price cascade is smaller than the value of the gap in a direction opposite that of the price cascade, wherein the one or more configuration parameters automatically control a rate at which the price cascade is electronically slowed down; continually monitor the market information and adjust a first limit to incrementally reduce the value of the gap in the direction of the price cascade each time the indicative market price is detected as hitting said first limit among the initial upper price limit and the initial lower price limit; and disengage the spiking price limit mechanism once the one or more processors determine that the value of the gap in the direction of the price cascade reaches zero and the indicative market price is detected as reaching a second limit among the initial upper price limit and the initial lower price limit.
The instant invention is both a combination of technical elements directed to computer and electronic technology. While at some level abstract the ordered combination makes it significantly more than the idea itself. Further applicant specification makes it clear that this is an invention of technology.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697